Citation Nr: 1508653	
Decision Date: 02/27/15    Archive Date: 03/11/15

DOCKET NO.  12-31 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a kidney disability.

2.  Entitlement to service connection for a kidney disability.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an earlier effective date for erectile dysfunction and payment of special monthly compensation.  

5.  Entitlement to an earlier effective date for service connection for diabetic peripheral neuropathy for the right lower extremity.  

6.  Entitlement to an earlier effective date for service connection for diabetic peripheral neuropathy for the left lower extremity.

7.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to a compensable rating for erectile dysfunction. 

9.  Entitlement to a rating in excess of 10 percent before September 14, 2010 and 20 percent after September 14, 2010 for diabetes mellitus.

10.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy for the right lower extremity.

11.  Entitlement to an initial rating in excess of 10 percent for diabetic peripheral neuropathy for the left lower extremity.

12.  Entitlement to total disability based upon individual unemployability (TDIU).   


REPRESENTATION

The Veteran represented by:    Joseph Moore, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 1967.  The record establishes that his service includes service in Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2010 rating decision by the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

Following the issuance of the statement of the case in February 2013, the Veteran submitted additional evidence in support of his claims and waived the right to have the evidence initially considered by the RO.  38 C.F.R. § 20.1304(c).

The issues of entitlement to an earlier effective date for diabetic peripheral neuropathy for the right and left lower extremity, increased ratings for diabetic peripheral neuropathy for the right and left lower extremity, and TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ). 

In December 2014, the Veteran filed a claim for service connection for kidney cancer.

The issue of service connection for kidney cancer has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1.  By a rating decision dated in May 1994, the RO originally denied a claim of service connection for a kidney disability (claimed as a renal disability) and the Veteran perfected an appeal to the Board.

2.  In a February 1998 decision, the Board denied the claim of service connection for a kidney disability and the Veteran did not appeal that determination.

3.  By a rating decision dated in June 2008, the RO denied a claim to reopen a claim of service connection for a kidney disability, and the Veteran did not appeal that determination, nor was any new and material evidence received within the appeal period thereafter.

4.  Evidence added to the record since the June 2008, RO denial, considered in conjunction with the record as whole, relates to an unestablished fact necessary to substantiate the claim for service connection for a kidney disability, and raises a reasonable possibility of substantiating the claim.

5.  In August 2014, the Veteran stated in writing that he wished to withdraw from his appeal the issues of an increased rating for diabetes mellitus, a compensable rating for erectile dysfunction, and service connection for hypertension.  

6.  The most probative evidence of record demonstrates that the Veteran's end stage kidney disease with failed renal transplant is causally related to or aggravated by service connected diabetes.

7.  On June 25, 2009, the Veteran filed a claim for an increased rating for diabetes.  

8.  In August 2009, a VA examination attributed the Veteran's erectile dysfunction to diabetes; there was no claim or competent medical evidence that connected the Veteran's erectile dysfunction to diabetes before the date the Veteran filed his increased rating claim for diabetes.  

9.  From the effective date of service connection in October 2006, the Veteran's posttraumatic stress disorder with anxiety and depression is shown to be productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity, and difficulty in establishing and maintaining effective relationships; the symptoms do not present a disability picture that more nearly approximates that of occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

1.  The February 1998 Board decision which denied a claim of entitlement for service connection for a kidney disability is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (1998); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  The June 2008 rating decision which denied a claim to reopen the claim for service connection for a kidney disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the June 2008 RO denial to reopen a claim of entitlement to service connection for a kidney disability.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 & Supp. 2014); 38 C.F.R. § 3.156(a) (2014).).

4.  The criteria for withdrawal of the appeal for the issues of service connection for hypertension, a compensable rating for erectile dysfunction, and an increased rating for diabetes mellitus have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) (West 2002); 38 C.F.R. § 20.204 (2014).

5.  The criteria for service connection for end stage kidney disease with failed renal transplant, to include as secondary to service connected diabetes mellitus, have been met.  38 U.S.C.A. §§ 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).

6.  The criteria for an effective date of June 25, 2009, but no earlier, for awarding service connection for erectile dysfunction and special monthly compensation for the loss of use of a creative organ have been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2014).

7.  The criteria for an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim to reopen service connection for a kidney disability, and service connection for a kidney disability are resolved in the Veteran's favor, further discussion here of compliance with the VCAA with regard to the claim to reopen or the claim for service connection is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006).  In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- adjudication VCAA notice by letter, dated in July 2009.  As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (38 C.F.R. § 3.159 notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or increase in severity of a disability and the effect that worsening has on employment).  Further VCAA notice is not required.

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, records from private medical caregivers, and afforded the Veteran a VA examination in April 2010. 

The report of the VA examination included a review of the Veteran's medical history, including his service treatment records, an interview and an examination of the Veteran, as well as sufficient findings to rate disability and a rationale for the opinions.  Therefore, the Board concludes that the VA examination is adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Withdrawal of Issues on Appeal

The Veteran's appeal included the issues of an increase rating for diabetes mellitus, a compensable rating for erectile dysfunction, and service connection for hypertension.  In a writing signed by the Veteran and letter from his attorney received by VA in August 2014, the Veteran stated that he wished to withdraw these issues from his appeal. 

A substantive appeal may be withdrawn on the record or in writing at any time before the Board promulgates a decision.  Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As there is no longer an allegation of error of fact or of law as to the claims, the Board does not have appellate jurisdiction and the appeal as to the claims for an increase rating for diabetes mellitus, a compensable rating for erectile dysfunction, and service connection for hypertension is dismissed.  38 U.S.C.A. § 7105.

General Principles on Reopening a Claim for Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  See also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).)  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record establishes that the claim of service connection for a kidney disability was denied in a rating decision dated in May 1990.  The RO denied the claim on the basis that the evidence failed to establish a kidney disability (called a renal disability) occurred in service or within one year after discharge.  The decision included denial of the presumption that the kidney disability was due to Agent Orange exposure.  The Veteran appealed that determination.

In February 1998, the Board denied service connection for a kidney disability to include as due to Agent Orange exposure.  The Board held that there was no evidence to establish that he was suffering from a renal disorder due to Agent Orange exposure.  The decision also noted there was no medical nexus establishing a link between the Veteran's kidney disability, end stage renal disease, and service.  The decision itself notified the Veteran of his appellate rights.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (1998); currently, 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2014).  The Veteran did not appeal the Board's decision.  

The next communication from the Veteran regarding his kidney disability claim occurred in October 2006, when the Veteran filed a claim to reopen the claim for service connection for a kidney disability as a claim for kidney failure.  In June 2008, the RO issued a rating decision denying the claim on the basis that the kidney disability was not due to or aggravated by the Veteran's service connected PTSD.  The Veteran was notified of the decision by a letter issued in June 2008.  No appeal was taken from that determination, and it became final.  38 U.S.C.A. § 7105.  In this regard, it is additionally noted that no additional evidence pertinent to the claim, to include Federal, VA, or uniformed services treatment records, were received within one year of the June 5, 2008 notice of the rating decision.  See 38 C.F.R. § 3.156(c).

The next communication from the Veteran regarding his kidney disability claim occurred on June 29, 2009 (just past one year notice of the June 2008 rating decision) when the Veteran filed a claim for TDIU, including a claim to reopen the claim for service connection for a kidney disability, including as secondary to his service connected diabetes mellitus (diabetes).

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When an appellant seeks to reopen a final decision, the first inquiry is whether the evidence presented or secured after the last disallowance is "new and material." 

Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1990). The Court has held that there is a very low threshold for reopening claims, stating that the requirements in the regulations that the evidence "raises a reasonable possibility of substantiating the claim" should be read as enabling reopening rather than precluding it.  Shade v Shinseki, 24 Vet. App. 110, 118 (2010).

Regardless of the RO's determination, that is, whether it re-opened a claim for service connection or not, the Board is not bound by that determination as to whether the claim should be reopened, and must consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

The RO denied the claim for service connection for a kidney disability as not due to Agent Orange exposure, or secondary to PTSD.  In addition, the RO determined there was no nexus between the Veteran's current kidney disability, end stage renal disease, and service.  Since the prior final rating decision in June 2008, VA has received additional evidence, including VA treatment records, private medical treatment records, and lay statements by the Veteran and friends.

The record establishes that the Veteran was diagnosed in February 1989 with end stage renal disease with an etiology of probable chronic glomerulonephritis of an uncertain type.   

In 1992, the Veteran received a right kidney transplant.  

In February 2004, the RO issued a ratings decision which awarded service connection for diabetes mellitus (diabetes) as secondary to Agent Orange exposure.  Evidence in the file indicates the onset or diagnosis of diabetes in 2003.

In December 2006, the Veteran, now on dialysis, was admitted for a non-functioning peritoneal dialysis catheter.  It was noted the transplanted kidney was failing and a second transplant was being considered.  In January 2007, the VA renal transplant attending physician stated the 1992 kidney transplant failed due to chronic rejection.  

In a letter dated in May 2012, Dr. P. Carey, a non-treating private who reviewed the medical records, submitted a letter that his review of the evidence leads him to believe that diabetes in 1989 caused or contributed to the initial kidney failure.  Although the diabetes was not diagnosed at that time, Dr. Carey found evidence to suggest that it could have been diagnosed.  In any event, Dr. Carrey stated that development of diabetes after transplant is an important complication and is responsible for increased mortality and morbidity.  In Dr. Carey's opinion, more likely than not the Veteran's diabetes contributed and aggravated his graft (transplant) failure in 2006.

To summarize the foregoing, the Veteran has submitted evidence that his end stage renal disease has resulted in the failure of his own kidneys, but also resulted in a kidney transplant that also failed (graft failure) caused by or aggravated by a service connected diabetes.  

This evidence constitutes new evidence as it was not previously submitted to agency decision makers.  It is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened.  It shows that the Veteran has a current kidney disability with reported causation or aggravation by another service connected disability.

As the Board must presume the credibility of the evidence, the evidence raises a reasonable possibility of substantiating the claim.  The evidence shows a possible link between the Veteran's service and his current disability diagnosed as endstage renal disease with failed kidney transplant.  The lack of a relationship between the disability and service or causation or aggravation by another service connected disability were both reasons for the prior final denial and subsequently the Veteran's claim to reopen the claim of service connection for a kidney disability.  Therefore, the Board finds that new and material evidence has been received to reopen the previously denied claim of service connection for a back disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).



Service Connection for a Kidney Disability

Although the Board does not weigh the evidence nor assess the credibility of the evidence when deciding whether to reopen a previously denied claim, the same is not true when deciding the merits of the claim.  Indeed, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may be established by either continuity of symptomatology after service under 38 C.F.R. § 3.303(b) or by initial diagnosis of the medical condition after service under 38 C.F.R. § 3.303(d).  The Federal Circuit recently held that continuity of symptomatology under 3.303(b) applies only to chronic diseases listed in 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).  Certain kidney diseases, such as calculi of kidney, cardiovascular renal disease, and nephritis are listed as a disease under § 3.309 as a chronic disease.  

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for a chronic disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995)(en banc).  Secondary service connection requires (1) evidence of a current disability; (2) evidence of a service connected disability; and (3) medical nexus evidence establishing a connection between the service connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Evidentiary Standards

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and weight, factual determinations going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

The Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  The Board thus finds that the Veteran is competent to describe his symptoms in service, their onset, and the continuing presence and nature of symptoms.  He is also competent to report a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

The Veteran's Lay Evidence

As noted, as a lay person, the Veteran is competent to describe symptoms, which he is able to perceive through the use of his senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Further, the Veteran's statements and testimony are admissible and are to be considered as evidence of continuity.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept in determining whether lay evidence may be considered, in other words, whether the evidence is admissible).  The Board thus finds that the Veteran is competent to describe his symptoms in service and thereafter.  The Veteran's assertion or opinion that he has a given diagnosis and the relationship of a diagnosis or symptom to service is not competent evidence.  No factual foundation has been established that the Veteran is otherwise qualified through specialized education, training, or experience to offer a medical diagnosis.  To this extent his statements and testimony are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  

To sum up the foregoing, the Board will consider the Veteran's testimony as it relates to the onset and continued presence of his symptoms.  Such lay evidence is relevant and competent.  To the extent that the Veteran is offering his own opinion as to what disability is causing the symptoms, or the relationship of the disability to service, or to another disability, the Board has disregarded the Veteran's opinions in its analysis.

Facts

As noted above, in February 1989, the Veteran was diagnosed with end stage renal disease due to glomerulonephritis.  At that time, he did not have a history of diabetes.  In 1992, he received a right kidney transplant but in late 2006, or early 2007, it too failed because of chronic rejection.  Since that time, the Veteran has been on dialysis and has been hospitalized numerous times for problems with various catheter sites.  The Veteran now contends that his diabetes disability either caused or aggravated his kidney disability and therefore his end stage kidney disease should be service connected.  

In a VA examination in July 2007, the VA examiner noted the transplanted kidney had apparent good function until the prior year and he developed chronic allographic nephropathy with a failed graft (transplanted) kidney.  The Veteran was now on daily peritoneal dialysis.  The examiner stated the Veteran's current disability was a chronic failure of the kidneys due to glomerulonephritis and allograft failure and not a complication of diabetes.  The VA examiner stated the diabetes also did not aggravate the kidney disability, but did not provide any explanation or rationale for that conclusion.  

In a VA diabetes examination in August 2009, the examiner did not find any evidence of diabetic nephropathy.  The examiner also stated that the Veteran's renal failure was not due to diabetes as the renal failure predated the diagnosis of diabetes.  He also stated without explanation that the diabetes did not aggravate the kidney disability.

In August 2010, the Veteran was taken off the list for a second kidney transplant.  Due to another health issue, calcified aortoiliac disease, attempting the procedure was too risky.

In September 2010, the Veteran's primary care provider, Physician's Assistant C. Lentz wrote a letter stating the Veteran's diabetes affected his kidneys, but did not explain how he came to this opinion.  

In a letter dated in May 2012, Dr. P. Carey, a non-treating private physician who reviewed the medical records, submitted a letter that his review of the evidence leads him to believe that diabetes in 1989 caused or contributed to the initial kidney failure.  Although the diabetes was not diagnosed at that time, Dr. Carey found evidence to suggest that it could have been diagnosed.  

Subsequent to the renal transplant, Dr. Carey noted that a January 2006 treatment note stated a recent biopsy showed the possible presence of early diabetic nephropathy.  In any event, Dr. Carrey stated that development of diabetes after transplant is an important complication and is responsible for increased mortality and morbidity.  Citing medical literature, Dr. Carrey stated that kidney transplant recipients who had diabetes, whether diagnosed before or after the transplant, had significantly increased risk of renal failure.  In Dr. Carey's opinion, more likely than not the Veteran's diabetes contributed to and aggravated his graft failure in 2006.

In a December 2012 VA examination, the VA examiner concluded that the Veteran's endstage renal disease, including the failure of the transplanted kidney, was not aggravated by diabetes.  The December 2005 biopsy of the donated kidney had a diagnosis of moderate chronic allograft nephropathy (also called failed graft syndrome) without any mention of the pathologic anatomic or microscopic findings that would suggest diabetic nephropathy.  Such findings would be the gold standard for diabetes as a cause of the failed transplant as chronic allograft nephropathy is a chronic inflammatory disorder related to inadequate response to anti-rejection treatment.  The examiner stated the January 2006 reference to diabetic nephropathy was not supported by the evidence and was speculative.  Therefore, in the examiner's opinion, the current severity of the Veteran's current kidney disability was not caused by or aggravated by diabetes.  

Dr. Carey issued a second opinion letter in May 2014 and further explained his opinion by citing medical studies that kidney transplant patients who develop new onset diabetes after the transplant had a 63 percent risk of graft failure.   This risk is unaffected by whether the cause is diabetic nephropathy or chronic allograft nephropathy.  One study of biopsies of the graft kidney after diabetes is diagnosed demonstrated 34.6 percent had diabetic nephropathy and 65.4 percent of the patients had the same diagnosis as the Veteran, i.e., chronic allograft nephropathy.  Stated another way, patients with newly diagnosed diabetes after the transplant are twice as likely to demonstrate biopsy findings of chronic allograft nephropathy.  Thus, the Veteran was at significantly higher risk of transplant failure once his diabetes developed or was diagnosed.  The finding of chronic allograft nephropathy is to be expected and does not indicate that diabetes played no role in his worsening renal function and eventual failure.  Thus, after review of the Veteran's medical records and analysis of the medical literature, it remained Dr. Carey's opinion that more likely than not the Veteran's diabetes aggravated the Veteran's kidney disability beyond its natural progression.  

Analysis

The Board notes there is no dispute that the Veteran has suffered from end stage renal disease for a long time.  Furthermore, there also is no question that the Veteran has diabetes.  While there is some dispute as to when the diabetes arose, it was definitely diagnosed and treatment began in 2003, which is after the Veteran received his right kidney transplant.  Subsequent to the diabetes diagnosis, the right kidney transplant failed due to chronic allograft nephropathy.  The Board has determined that the crucial issue is whether the diabetes caused or aggravated the Veteran's kidney disability beyond its natural progression, resulting in the failure of the transplanted kidney.  

Where, as here, the determinative question involves medical causation or aggravation of the kidney disability, competent medical evidence is required to substantiate the claim.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis or medical opinion.  38 C.F.R. § 3.159.

 On the question of medical causation, there is competent medical evidence for and against the claim of service connection for a kidney disability.  The VA examiners in July 2007 and August 2009 both agreed that the disability was not aggravated by diabetes but offered no rationale.  In a similar manner, however, the Veteran's treating physician's assistant stated diabetes did affect the kidney disability without offering any rationale.  Therefore, all three opinions are inadequate.  

Against the claim, however, is the opinion of the December 2012 VA examiner, who relied upon the biopsy findings.  In favor of the claim is the opinion of Dr. Carey who stated the medical literature supported causation regardless of the underlying cause of the failed transplant.  The Board finds that both opinions are adequate as both offered supporting rationale for their opinions, but reached differing conclusions.  

With regard to medical opinions, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

After weighing the evidence, the Board gives more weight to the opinion of Dr. Carey over the December 2012 VA examiner.  The VA examiner did not account for the association between diabetes and the subsequent failure of the transplanted kidney, whether due to diabetic nephropathy or chronic allograft nephropathy as shown in the medical literature.  Stated another way, the VA examiner did not explain why he concluded the Veteran fell outside of the 65 % of patients whose kidney transplant subsequently fail after the diagnosis or onset of diabetes due to chronic allograft nephropathy. 

In balancing the competent medical evidence for and against the claim on causation, the opinion of the Dr. Carey supports the claim and the evidence outweighs the opinion of the VA examiner which opposes the claim.  Therefore the Board concludes that claim of service connection for a kidney disability, end stage renal disease with failed kidney transplant, is established as expressed by the Dr. Carey.  Accordingly, all three elements of service connection are satisfied, and the benefit sought on appeal is granted as to the issue of service connection for a kidney disability, which has been diagnosed as end stage renal disease with failed renal transplant.

Earlier Effective Date for Erectile Dysfunction

On June 25, 2009, the Veteran filed a claim for an increased rating for his diabetes mellitus, type II (diabetes) disability.  As part of that claim, the RO in May 2010 awarded service connection for erectile dysfunction (ED) with an effective date of August 24, 2009, the date of a VA examination regarding the diabetes rating claim.  The rating decision thus also awarded the Veteran special monthly compensation for loss of use of a creative organ with the same effective date.  38 U.S.C.A. § 1114 (k).  

The Veteran asserts that he is entitled to an earlier effective date for his ED.  The effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim. 38 U.S.C.A. § 5110(a), (b); 38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this instance, the grant of service connection for ED was part and parcel of his claim for a higher rating for diabetes, and the VA examination provided the medical evidence to support the claim.  The award of service connection for ED (and special monthly compensation) in this instance is the same as an award to a veteran who files a service connection claim and the claim is granted based upon the subsequent VA examination.  Under those circumstances, the date of filing becomes the effective date for an award of service connection and the same result is warranted here.  Stated another way, when the Veteran filed his claim for an increased rating for diabetes on June 25, 2009, that became the date of receipt for his claim of service connection for erectile dysfunction and therefore the effective date for service connection for ED and special monthly compensation for loss if use of a creative organ.  38 C.F.R. § 3.400 (b) (2).  

The Board notes that ED had been diagnosed in earlier medical records, notably, two prior VA examinations in January 2004 and July 2007 as well as a January 2004 mental health note, but those notes attributed the ED to other causes such as low testosterone or end stage renal disease.  The record also does not reveal any earlier claims by the Veteran for ED or a communication or action from the Veteran indicating an intent to claim service connection for ED.  Thus, there was no pending claim or unadjudicated claim under 38 C.F.R. § 3.160(c) or informal claim under 38 C.F.R. §§ 3.155, 3.156, and 3.157, for service connection prior to June 25, 2009, and there is no factual or legal basis to assign an effective date before June 25, 2009, based on an unadjudicated pending claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Therefore, the evidence does not support an effective date for ED and award of special monthly compensation for loss of use of a creative organ before the claim filed on June 25, 2009 and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b)

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 519 (2007).

When evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130.

Posttraumatic stress disorder (PTSD) is rated under Diagnostic Code 9411 under the General Rating Formula for Mental Disorders. 

The criteria for a 50 percent rating are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks (more than once a week); difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships. 

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411 and the General Rating Formula.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).) 

The Global Assessment of Functioning (GAF) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g. suicidal ideation or severe obsessional rituals), or any other serious impairment in social or occupational functioning.  GAF score from 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  GAF scores ranging from 61 to 70, for example, reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder, rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as  explained above. 

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment from PTSD under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in Diagnostic Code 9411.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)). 

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411, as 50 percent disabling.  The Veteran has also been diagnosed with cognitive dementia, also stated as vascular dementia.  The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Facts and Analysis

In a statement by the Veteran's wife dated in June 2009, she reported the combination of the Veteran's physical problems and mental problems required constant attendance.  She had to constantly remind the Veteran where he is even in familiar surroundings.  The Veteran rarely leaves home but that is due to the risk of falling caused by his failed eyesight.  The Veteran had behavioral confusion and memory loss and could not handle his medications on his own.  He needed protection from his surroundings and unable to maintain daily hygiene without assistance.  He isolates himself, and is uneasy and moody when he cannot achieve a task.  The Veteran gets disorganized, agitated, confused, and upset.  Specifically, as to PTSD, his wife stated the Veteran had delusions, hallucinations, panic attacks, extreme unprovoked anger/high level of irritability, and suicidal ideation (but without intent).  

The Veteran himself stated in June 2009 that he was unable to care for his daily needs without assistance and unable to maintain his finances or recognize daily hazards.  He also had severe nightmares, obsessive behavior, isolation, irritability, delusions, short temper, mood swings, feelings of hopelessness, and anxiety which has increased with persistent depression.

That month, the Veteran was evaluated by his regular VA mental health care provider for low mood, low energy, and nihilistic thinking.  The Veteran was not sleeping well due to his health.  He also reported a hole in his life now that his job as a pastor in a church was over.  The Veteran could no longer function in that job because he was now blind as well as his other medical problems.  He had passive chronic nihilistic/suicidal thoughts but would not act on them.  He did not have any maniac, panic, or psychotic symptoms.  The Veteran had nightmares but that was stable without an increase in symptoms.  His wife advised that she thought he was safe at home.  The mental health provider found the Veteran was sad but everything else was normal and the Veteran was capable of performing his activities of daily living.  The diagnoses were major depressive disorder (MDD) and PTSD with a GAF of 45.

The next month, the Veteran's GAF score was increased to 46.  

In April 2010, the Veteran was provided a VA examination regarding his PTSD disability.  The examiner noted that the Veteran had significant health problems including end stage renal disease on dialysis and with a history of diabetes, hypertension, and macular degeneration-the Veteran was legally blind.  The Veteran had been a minister for 20 years but had to retire due to his vision problems and the need for daily dialysis.  He reported increased stress dealing with his congregation.  The Veteran has been married 43 years and he gets along well with his wife without significant marital problems.  He also had good relations with his two adult sons but was more isolated and withdrawn.  He retreats and tires of socializing.  He does not socialize much outside the family, even church.  He states that he does not talk much but he does that to avoid making a mistake.  While the VA examiner noted that the Veteran engaged in very little activities or leisure pursuits, it was as likely due to his health and vision problems as well as his low mood and lack of interest.  His wife has to prompt him to accompany her on errands or go to restaurants.  She did this for fear of leaving him alone and also believed that it would be beneficial for him to go outside their home. 

He made regular outpatient visits for mental health treatment and also took medication, which was helpful.  The sleep medication was beneficial although he did not get a full night's sleep.  Past psychiatric notes indicated he had depression symptoms due to his severe and chronic health and his PTSD.  The Veteran had rather stable if persistent nightmares.  The Veteran did not have a history of substance abuse, violence/assault behaviors, or suicide attempts.  He was dysphoric but pleasant and cooperative.  The Veteran did not have impaired thought process or communication and any delusions or hallucinations except the Veteran constantly smelled cigarette smoke, which the VA examiner did not believe was related to PTSD.  

The Veteran complained of memory problems but in June 2006, the Veteran was diagnosed with mild dementia that could be related to his medical problems or vascular dementia.  His wife handled his medication and financial matters but the Veteran's eyesight also played a role regarding the medication and finances.  He did not have any obsessive-compulsive behavior or panic attacks although he has some anxiety when exposed to crowds.  He had a low, sad, depressed mood due to his dialysis, memory problems, vision loss, and he felt guilty that he was a burden to his wife.   His impulse control was adequate and had nightmares about Vietnam about once or twice a month, but had more frequently, about 1-3 times a week, he had nightmares where he is attacked or chased.  He has intrusive memories a couple of times a month and avoids reminders of his stressors.  His wife (who was present for the examination) reported the Veteran was impatient and complained if things were not right.  He had poor concentration.  

The diagnosis was MDD, dementia NOS, and PTSD.  The diagnoses did not prevent the Veteran from handling his finances.  His GAF was 51.  The examiner noted that his dementia was not related to his PTSD and the vast majority of his depression symptoms were related to his severe health and vision problems and not his PTSD.  

In September 2010, the Veteran's wife reported the Veteran was more depressed and withdrawn.  He had crying episodes.  The Veteran had difficulty concentrating and poor memory.  His caregivers noted however, he maintained good contacts with his family.  He was more depressed because of the rejection of his kidney transplant and he was more stressed by a recent reduction by VA for his eye disability.  He complained of nightmares and flashbacks.  He did not have any suicidal or homicidal ideation but at times thought about death.  While the Veteran had chronic nihilistic thoughts and suicidal ideation, his religious beliefs and family prevented it from going any further.  He had some paranoia symptoms and thought people were after him.  He did not sleep well but there were no symptoms of maniac, panic, or psychosis.  His judgment and insight were intact and his GAF was 45.  His caregiver listed his current PTSD symptoms as nightmares, flashbacks, insomnia, and paranoia.  

In October 2010, his caregivers noted he was less depressed than last time.  His wife stated he was not doing well.  He did not have active suicidal or homicidal thoughts but thinks about death.  This was described as chronically passive and the Veteran would not act on the thoughts due to his religion and love of family.  There were no symptoms of maniac, panic, or psychosis.  The GAF was 50.  

In November 2010, the Veteran's wife reported he was doing the same as before.  He does not know why he was sad and tearful.  He did not talk much and reported nightmares and flashbacks.  He was low in volume and mood sad.  Nevertheless, his judgment and insight were intact and although he continued to be depressed he was better than the previous visit.  The GAF was 50.  

The Veteran in January 2011 continued to be depressed and admitted he had less energy.  The mental health caregiver noted that at times, the Veteran was unable to express his thoughts and feelings, speaking in short and simple sentences.  His wife reported he did not sleep well and his affect was restricted depressed and fearful.  The GAF was 50.  

In March 2011, the Veteran stated he felt better and less depressed but had word finding difficulty and took more time than usual to respond.  His appetite and sleep was good according to his wife.  His memory was poor and he asked his wife to repeat things multiple times.  He did have feelings of hopelessness.  The GAF was 50.  

In April 2011, the Veteran noted the medications were helpful and his speech was more normal but he still had word finding difficulty.  

In June 2011, the Veteran reported his mood goes up and down.  He takes his time to answer the caregiver's questions.  He reported that sometimes he was unable to express himself.  His wife stated the Veteran was not getting any worse.  For the first time, the VA caregiver saw the Veteran smiling.  Medication helped improve his mood.  He still had memory and word finding problems.  The Veteran continued having nightmares and flashbacks.  He was not oriented.  There were no suicidal or homicidal ideation, symptoms of mania, panic, or psychosis, or hallucinations.  Judgment and insight were intact.  The diagnosis was MDD and PTSD with dementia, possibly vascular in origin.  The GAF was 52.  

In August 2011, his wife did not see any change.  The Veteran still took his time to answer and was unable to express himself.  He was still able to smile.  Thought blocking was noted.  The GAF was 52.  

In September 2011, the Veteran was basically the same with the GAF score 52.  The Veteran stated he felt better and wanted to continue the medication.

In November 2011, the Veteran was able to smile and reported he was able to laugh after a long time.  He felt better on Ritalin.  His wife reported he was more awake and had more energy.  He still did not do much and had the same problems of word finding, memory problems, and thought blocking.  The GAF was 52.  

In December 2011, he reported his mood was okay but the provider noted it was very difficult to get any answer or response from the Veteran.   The GAF was 52.  

In March 2012, the affect was much better and the Veteran appeared more calm and pleasant.  The GAF was 52.  

In June 2012, the Veteran's wife noted the Veteran continued to do well and his affect was much better.  He appeared restless and the wife said he was moving constantly and the more he had energy to do things, the more his affect improved.  The GAF was 50.   

In August 2012, the Veteran had a GAF of 50, but was in transition to a new mental health care provider and this particular month, saw a different, one time provider who noted the Veteran was not very talkative and his wife provided most of the answers.  He was out of a medication and therefore had increased and severe depression, decreased energy leading to inactivity, and continued chronic suicidal ideation but no plans.  The Veteran reported his chronic depression had not responded well to most antidepressant medication except Ritalin.  At that, he only feels less depressed and more energy but that drug could have side effects on his kidney.  His judgment, insight, and impulse control was fair.  He had a linear and goal directed thought process without suicidal/homicidal ideation, delusions, or hallucinations.

In September 2012, the Veteran started with a new mental healthcare provider at VA because the old one left.  The new caregiver noted the Veteran had moderate PTSD that had not responded well to medication.  He was concerned about side effects on Ritalin and switched to another medication that had been helpful in the past.  The PTSD was marked by nightmares, flashbacks, hypervigilance, depressed mood, and sleep disturbance.  He noted the Veteran also developed vascular dementia secondary to his renal disease.  The Veteran was alert, attentive, and cooperative.  His speech was sparse with short responses and his mood was chronically depressed.  There was no suicidal or homicidal ideation, delusions, hallucinations, or feelings of helplessness or hopelessness.  His concentration was intact but his memory was impaired.  He had fair insight and his judgment was logical and appropriate.  The GAF was 40 but the new provider described the severity of his PTSD symptoms as moderate.  

In January 2013, the Veteran was assigned a GAF of 35.  The Veteran was really quiet and the provider had to push to get him to talk.  His wife reported there has been little change and the Veteran had little interest in doing anything at home.  The Veteran confirmed he has acted this way for the past 10 years.  His cognitive status seemed to have worsened a little.  The provider suspected this was due to dementia on top of the PTSD.  The mental health provider still described the severity of PTSD as moderate.  

In May 2013, the Veteran was alert, oriented, cooperative, and reasonable, but depressed and withdrawn.  He remained extremely quiet but spoke a little more, discussing his neuropathy and how much his wife did for him.  The provider noted that the Veteran developed vascular dementia probably secondary to the renal disease and diabetes.  The provider has to really work to get the Veteran to speak about things.  There was no current suicidal ideation, homicidal ideation, hopelessness or helplessness, delusions, hallucinations, or grandiose ideation.  His concentration was intact but is memory functions appeared to be limited for his age.  The Veteran's insight was fair and his judgment was logical and appropriate.  His GAF was 35, but the provider still described the severity as moderate.

In August 2013, the Veteran reported suicidal thoughts but was extremely guarded and refused to provide details and did not want to talk about details.  As to any intent, the Veteran thinks he will be alright.  He stated he made prior attempts but did not provide any detail.  

In October 2013, the Veteran was alert and oriented but extremely quiet.  His GAF was 35.  




Analysis

After a review of the record, the Board has determined that the overall effect of the PTSD constellation of symptoms does not more nearly approximate or equate to the criteria for the next higher rating, namely, a 70 percent rating due to occupational and social impairment with deficiencies in most areas, such as family relations, judgment, thinking, or mood.  Instead, the symptoms due to PTSD have resulted in occupational and social impairment with reduced reliability and productivity.  On the basis of the findings on the VA examinations and outpatient treatment, the severity of the Veteran's posttraumatic stress disorder approximates the criteria for a 50 percent schedular rating, and the record overall reflects few, if any, symptoms of posttraumatic stress disorder that typify the criteria for a 70 percent schedular rating.   

Based upon the Board's review of the evidence, the Veteran's symptomatology over time has both improved and worsened, depending on what medications he was using, but not to the extent that he meets the criteria for a 70 percent rating.  The VA examiner in April 2010 and his mental health care providers have not stated that there was total occupation and social impairment (which are criteria for a 100 percent rating) and or that the signs and symptoms of the disorder resulted in deficiencies in areas of judgment, thinking, family relations, work, mood, and school (which are criteria for a 70 percent) as it relates to service connected PTSD.  Rather, the examiner and caregivers found that the Veteran's PTSD symptoms, as described, were productive of reduced reliability and productivity, which are the criteria for a 50 percent rating under Code 9411.  There are problems related to occupational functioning such as decreased concentration, memory loss, and poor social interaction, but there was no indication these symptoms prevented him from working as a minister or reduced his work effectiveness to a level of dissatisfaction by his congregation.  Instead, it appears from the notes that they became dissatisfied with his performance based upon his physical ailments such as his eyesight.  

The VA examiner and the treatment notes point out recurrent suicidal ideation, difficulty establishing and maintaining effective relationships, and memory impairment.  His speech was limited and at times he had word finding difficulty.  While there were some complaints of chronic sleep impairment, most of the time, he seems to do well on medication.  He has problems with nightmares, and that is even stated as a major problem.  Nevertheless, the majority of the nightmares had nothing to do with his stressors in Vietnam, but instead are generalized to people chasing him.  Once again, however, these symptoms did not reduce work effectiveness and the reports seem to indicate these symptoms do not affect his overall occupational functioning.  The Veteran had a strong relationship with his wife and it is quite apparent that he depended upon her.  She also takes an active role in his treatment and he often requested her presence in mental health examinations and visits.  He has a good relationship with his children.  

To the extent the Veteran argues that the memory loss, word finding problems, thought blocking, concentration, and other similar symptoms are severe enough to present a disability picture approximating a 70 percent rating, the Board finds that the VA examiner and his caregivers have clearly stated such symptomology is incorporated into or part of his dementia, not PTSD.  He is not service connected for the dementia which has been diagnosed as vascular dementia, which possibly may be the result of his kidney disability.  In a similar manner, the Veteran has depression symptoms but his diagnosis of major depressive disorder has been attributed to his physical health issues, not PTSD.  Further, his depression has not prevented him from functioning independently, appropriately, and effectively.  The examiners or therapists did not record problems with judgment, thinking, or mood other than some depression, anxiety, and paranoia.  While the Veteran suffers from depression, that symptom has not played a role in his occupational functioning, only his social functioning.  In any event, for the purposes of this decision, the Board has taken care to not distinguish between manifestations of service-connected PTSD and nonservice-connected mental disabilities (dementia and depression) in the absence of medical evidence which clearly does so.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The Board is aware that his current VA therapist has assigned a GAF of 35.  In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).
The Board's decision is informed by, although not totally based upon, the similar assessments made by the VA examiners and the Veteran's other mental health providers.  The Board notes that the therapist otherwise relied upon the same symptoms and level of severity as others to state the Veteran had a GAF of 35 when they have assigned GAF scores in the 45-55 range, which indicates moderate symptoms.  In addition, at all times since he started treating the Veteran, he has described the severity of the PTSD as moderate, which contradicts the GAF score of 35.  It appears the GAF scores reflect the Veteran's functioning due to all mental disabilities as the provider took care to separately state the Veteran's PTSD symptoms were of moderate severity.  Therefore, the Board has not placed much probative value upon the assignment of a GAF score of 35.

The Veteran has reported suicidal ideation, which is indicative of the criteria for the next higher rating.  The Veteran has had what he describes as suicidal thoughts, but has also stated he would never act upon them and he would be alright without further treatment.  His caregivers and the VA examiners have not found evidence of any overt acts.  Further, the evidence does not show how the Veteran's suicidal thoughts or ideation affected his functioning, that is, interfered with job performance, activities of daily living, routine activities, etc.  The therapist also noted that while the Veteran expressed suicidal and aggressive thoughts, this symptom had been present for a long time and had not risen to the level of suicidal or homicidal ideation or resulted in acts of violence or aggression.  There is no indication overall functioning had changed since the VA examination in 2010 in so far as his PTSD regarding his suicidal ideation.  The Board also notes that the Veteran's indication of suicidal ideation varies from month to month with some months it is present and other months, he denies any suicidal ideation.

The VA therapist also admitted it is very difficult to interview the Veteran as he is reluctant to talk.  Even when he discloses relevant symptoms such as suicidal ideation, he does not offer any details that help the therapist and in turn the Board to understand how severe the symptoms is and what affect it has upon his overall ability to function, that is, does a symptom such as suicidal ideation have a frequency and severity that it prevents him from engaging in his social and occupational functioning and if so to what degree.  A claimant has the responsibility to present and support a claim for benefits under laws administered by the VA, 38 U.S.C.A. § 5107(a).  "The duty to assist in the development and adjudication of a claim is not a one-way street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); see also Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005).  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.  Here, although present, the Board finds that the frequency, severity, and duration of suicidal thoughts and ideation do not rise to the type and degree approximating a 70 degree rating.  See 38 C.F.R. § 4.126.  The Board views the reference to suicidal ideation in the criteria for a 70 percent level to be of a severity similar to the other noted criteria must be demonstrated as severe as other criteria such as near-continuous (and not intermittent) panic or depression affecting the ability to function independently or interfere with regular activity.  The Board is required to assign an evaluation based upon all of the evidence that bears on occupational and social impairment rather than solely upon an assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  In sum, while the Veteran's symptoms include suicidal ideations, this symptom has not affected his ability to function independently or created a deficiency in most areas of the Veteran's life.  

The Veteran has problems with re-experiencing symptoms, avoidance symptoms, detachment/anhedonia, social interaction, and anger issues.  While it appears the anger and social interaction issues cause the most problems of the symptoms just listed, the avoidance or re-experiencing symptoms, detachment, and loss of interest while affecting his quality of life, do not appear to cause functional impairment.  Again, anger, detachment, and social interaction did not appear to affect his ability to work as a minister even if he found the position was at times stressful.  The Veteran appears to be able to maintain his employment until physical health issues prevented him from satisfactorily maintain his duties to his congregation.  His job may even have been a source of support for the Veteran since it kept him engaged and he could perform most of his duties until health prevented him from doing so.  The notes indicated he expressed disappointment that he could no longer keep his ministry.

The 50 percent rating reflects reduced reliability and productivity which the Board believes is demonstrated in his anger, social isolation, and detachment.  These PTSD symptoms have not resulted in the deficiencies in most areas required for the 70 percent rating.  In the Board's view, a 70 percent rating requires evidence that the Veteran had significant trouble securing and maintaining employment over a period of time (e.g., short periods of employment with numerous employers due to personality conflicts, reprimands, violations of rules, etc.).  Instead, based on the evidence before the Board, the Veteran could perform all job duties related to the ministry for some time and would have continued until health forced him to retire.  There are no characteristic findings such as, obsessive rituals, impaired speech, near-continuous depression, disorientation, or the like.  Although he expressed suicidal ideation, as discussed earlier, while present, it did not rise to the level of severity that it affected his functioning.  

The Board recognizes that his anger indicates impaired judgment.  The 50 percent rating recognizes that anger is a problem causing impairment in maintaining occupational function, but it is not as severe as the picture for a 70 percent rating.  There have not, however, been any periods of violence as referred to in the schedular criteria for a 70 percent rating.  The Veteran does not demonstrate impaired impulse control, but rather, intact impulse control and an ability to use judgment rather than continue an argument or confrontation.  Stated another way, the Veteran is able to deal with his anger in an appropriate and relatively effective manner, manifesting itself as irritability when things are not right.  It is an adaptation to moderate his anger, not inability to deal with stressful circumstances.  It may have resulted in reduced reliability and productivity, but it has not resulted in a deficiency that has cost him his job.  There also is no indication of anger frequency that is near continuous the same way the criteria mentions near continuous panic or depression affects one's ability to function and thereby warrants a 70 percent rating.  

The record does not show that any of the other foregoing symptoms or any other symptoms of the same type and degree approximating a 70 degree rating.  As previously noted, the Veteran was alert and oriented and he took care of his personal appearance.  He was able to control his impulses, and his judgment and insight were intact.  Although he had some paranoid feelings such as thinking others were out to get him, the symptoms did not interfere with his routine activities.  He was capable of performing activities of daily living, albeit with some difficulty, especially from a physical standpoint.  As discussed, frequent complaints including sleep problems, social isolation, and irritability did not affect his ability to function independently.  Other symptoms such as word finding difficulties are related to other causes such as his dementia or depression resulting from his health problems.  There is no objective evidence of obsessional rituals that interfere with routine activities, illogical or obscure speech, near continuous panic or depression affecting the ability to function independently and appropriately, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in adapting to stressful circumstances and has difficulty in to establishing and maintaining effective relationships, which warrant a 50 percent rating, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.

There is no indication of obsessional rituals which interfere with routine activities, such as continuously checking his house windows and doors.  The Board's review of the evidence has not demonstrated intermittently illogical obscure or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance and hygiene.  The Veteran has demonstrated difficulty in establishing and maintaining effective relationships, but for the reasons expressed above, the level of severity has resulted in reduced productivity and has not resulted in the higher level of severity mentioned in the criteria for a 70 percent rating.  

Reconciling the various reports into a consistent disability picture, the present picture of the disability that emerges is that a material change in the overall severity of the disorder has not been demonstrated.  At best, while there has been some fluctuation in the symptoms of PTSD, notably, his symptoms of suicidal ideation, they have not reached a level of severity and do not more nearly approximate occupational and social impairment with deficiencies in most areas.  It appears that the Veteran has successfully, although not perfectly, maintained his ministry occupation that allowed him to lead a congregation.  While the Veteran has apparently experienced difficulty and stress at times as a minister, he continued until he was asked to step down due to health issues and not because of his PTSD symptoms.  This is an indication that the Veteran does not have occupational impairment with deficiencies in most areas that would warrant a 70 percent rating.  As discussed above, occupational impairment warranting a 70 percent rating is established by evidence of a history of ineffective employment such as numerous job changes.  

Instead, overall, the symptoms of PTSD affect the Veteran more socially than occupationally and have resulted in a disability picture more consistent with reduced reliability and productivity.  The symptoms that are attributable to posttraumatic stress under DSM- IV, such as mild anger (irritability), intrusive thoughts, anxiety, and social isolation or emotional distancing are not the equivalent to occupational and social impairment that warrants a 70 percent rating as the Veteran, absent his medical and dementia issues, appears able to maintain his ministry occupation and care for himself.  As noted earlier, the focus of the rating process is on industrial impairment and social impairment is significant only insofar as it affects earning capacity.  There is no evidence demonstrating the Veteran's social impairment has affected his earning capacity.  In any event, social impairment cannot be the sole basis for assigning a 70 percent rating.  38 C.F.R. § 4.126.  

Summing up the foregoing, in evaluating all the evidence, the Board finds that the VA examination reports and the VA treatment records reflect that the symptoms of PTSD alone are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating. 

The Board has considered that the symptoms listed in Diagnostic Code 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  As such, the Board notes that the Veteran experiences other symptoms that are not listed in the criteria, but may reflect the severity of his PTSD.  These include, but are not limited to nightmares, intrusive thoughts, reexperiencing, avoidance, and hyperarousal. Specifically, the Board has also considered many of the Veteran's symptoms as "like or similar to" the schedular rating criteria of occupational and social impairment with reduced reliability and productivity, due to such symptoms as: anxiety, avoidance, reexperincing the stressors, avoidance behaviors, and sleep impairment.  See Mauerhan, 16 Vet. App. 436.  As noted above, the Board finds that these symptoms, their level of severity, and effect do not represent a disability picture indicating deficiencies in most areas such as working, school, family relations, judgment, thinking, or mood.  As for symptoms associated with the diagnosis of posttraumatic stress disorder but not listed in Diagnostic Code 9411, the symptomatology does not more nearly approximate or equate to the level of occupation and social impairment with deficiencies in the most areas of work, judgment, thinking, or mood required for a 70 percent rating.  

Further, as discussed above, the symptoms attributable to PTSD and their severity have remained relatively stable.  Although the Veteran has stated his symptoms have worsened, the Board notes that the Veteran's subjective complaints have remained essentially unchanged in severity, even with additional personal stressors in the Veteran's life such as worsening health, when detailed beyond the Veteran's characterizations.  The Board finds that the PTSD disability has not significantly changed and that a uniform evaluation is warranted for the period considered under this appeal.  Accordingly, as the degree of disability has not increased following the assignment of the initial rating a single evaluation, rather than "staged ratings" is proper.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Finally, the Board has considered the Veteran's testimony and the statements from his wife.  The statements received describe symptoms of the Veteran's PTSD, particularly the memory impairment, social withdrawal, and irritability.  These are consistent with the observations noted on VA examinations and treatment records.  As to the Veteran's lay statements that his disabilities are worse than currently evaluated, in evaluating a claim for an increased schedular disability rating, VA must consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  The Board is not free to ignore VA's duly promulgated regulations, which include the Rating Schedule.  Franklin v. Brown, 5 Vet. App. 190, 193 (1993).  The Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).

Furthermore, for the same reasons discussed above, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  He and his wife are not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes or which symptoms such as memory impairment.  That involves specialized knowledge or training in identifying mental health injuries and diseases.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  No factual foundation has been established that the Veteran or his wife are otherwise qualified through specialized education, training, or experience to offer a medical or psychiatric diagnosis.  

Such competent evidence concerning the nature and extent of the Veteran's PTSD disability have been provided by the medical personnel who have examined him during the current appeal period and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.   

In short, in evaluating all the evidence, the Board finds that the VA examination report and the VA treatment records reflect that the symptoms of PTSD are not so severe as to affect the Veteran's everyday life and his ability to function to a degree that more nearly approximates the schedular criteria for a 70 percent rating.  The symptomatology associated with the rating criteria under the General Rating Formula and symptomatology associated with the diagnosis of posttraumatic stress disorder under the DSM- IV do not more nearly approximate or equate to occupational and social impairment, resulting in deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, for the next higher rating.  Although the evidence demonstrates that the Veteran has significant social impairment attributable to PTSD, his symptomatology is not consistent with the criteria for a 70 percent disability rating under Diagnostic Code 9411.  For these reasons, the preponderance of the evidence is against an initial rating higher than 50 percent for posttraumatic stress disorder with anxiety and depression, and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.

If the criteria reasonably describe the disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular rating is, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Comparing the Veteran's current disability level and symptomatology to the Rating Schedule, the degree of disability is contemplated by the Rating Schedule and the assigned schedule ratings are, therefore, adequate and no referral to an extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).  

In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology attributable, which is social isolation, detachment, anger/irritability, nightmares, and possibly suicidal ideation, which is contemplated by the Rating Schedule under Diagnostic Codes 9411, and the application of 38 C.F.R. §§ 4.40, 4.45, and the Veteran does not have any symptomatology not already contemplated by the Rating Schedule.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.




ORDER

New and material evidence having been received, the claim for service connection for a kidney disability, diagnosed as endstage renal disease with failed kidney transplant, is reopened, and to this extent the appeal is granted.

The appeal for service connection for hypertension is dismissed.

The appeal for a compensable rating for erectile dysfunction is dismissed.

The appeal for a rating in excess of 10 percent before September 14, 2010, and a rating in excess of 20 percent after September 14, 2010 for diabetes mellitus is dismissed.  

Entitlement to service connection for end stage kidney disease with failed renal transplant is granted.  

Entitlement to an effective date of June 25, 2009 for service connection for erectile dysfunction and special monthly compensation for the loss of use of a creative organ is granted.

Entitlement to a rating higher than 50 percent for PTSD is denied

REMAND

Contemporaneous with his claims of new and material evidence to reopen the claim of service connection for a kidney disability, now diagnosed as endstage renal disease with failed kidney transplant, and increased rating for PTSD, the Veteran also filed a claim for total disability based upon individual unemployability (TDIU).  A Veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  The now service connected kidney disability is part and parcel of TDIU claim but has not yet been rated and the effect that it has on employment with the other service connected disabilities as to the Veteran's entitlement to TDIU.  Stated another way, the TDIU claim is inextricably intertwined with the rating of and effect of the kidney disability upon employment (meaning that the determination on that other issue affects the claim for TDIU).  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the claim of entitlement to TDIU must be remanded.

In February 2013, the RO issued a rating decision granting service connection for diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity.  The Veteran received notice of the decision in March 2013.  In March 2014, the Veteran expressed disagreement as to the effective dates of the disabilities and the ratings awarded.  Because the filing of a notice of disagreement initiates appellate review, these claims must be remanded for the preparation of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Rate the Veteran's endstage renal disease with failed kidney transplant.  

2.  After rating the Veteran's kidney disability, adjudicate the issue of entitlement to a TDIU.  Notice of the determination should be issued to the Veteran and his attorney.  If the benefit sought is not granted, issue a statement of the case and afford the appropriate period to respond.  Thereafter, the matter should be returned to the Board for appellate consideration.

3.  The RO should issue a Statement of the Case with respect to the Veteran's disagreement to the February 2013 rating decision that granted service connection for diabetic peripheral neuropathy of the right lower extremity and diabetic peripheral neuropathy of the left lower extremity, awarding 10 percent for each disability with an effective date of December 2, 2012.  The Veteran and his attorney should clearly be advised of the need to file a Substantive Appeal following the issuance of the Statement of the Case if the veteran wishes to complete an appeal from that decision.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


